NOTICE: NOT FOR PUBLICATION.
   UNDER ARIZONA RULE OF THE SUPREME COURT 111(c), THIS DECISION DOES NOT CREATE
          LEGAL PRECEDENT AND MAY NOT BE CITED EXCEPT AS AUTHORIZED.




                                    IN THE
             ARIZONA COURT OF APPEALS
                                DIVISION ONE


   KING, AMBASSADOR ANTHONY CAMBONI, ESQ.; SHANNON
               CHABOUDY, Plaintiffs/Appellants,

                                        v.

   GOLDEN HILLS HOA; HEYWOOD REALTY; MARCUS KLINGER;
  JANE DOE KLINGER; LOU DISSETTE; JANE DOE DISSETTE; JANA
BRANDT; ADAM BRANDT; JOHN BAROLDY; ANGIE BAROLDY; et al.,
                     Defendants/Appellees.

                             No. 1 CA-CV 15-0213
                               FILED 10-25-2016


           Appeal from the Superior Court in Maricopa County
                          No. CV 2014-091592
             The Honorable Mark F. Aceto, Judge (Retired)

                                  AFFIRMED


                                   COUNSEL

King, Ambassador Anthony Camboni, Sun City West
Plaintiff/Appellant In Propria Persona

Jones Skelton & Hochuli, PLC, Phoenix
By Edward G. Hochuli, Phillip H. Stanfield, Jonah E. Rappazzo, Justin M.
Ackerman
Counsel for Defendants/Appellees
                CAMBONI et al. v. GOLDEN HILLS et al.
                      Decision of the Court



                      MEMORANDUM DECISION

Judge Margaret H. Downie delivered the decision of the Court, in which
Presiding Judge Patricia K. Norris and Judge Samuel A. Thumma joined.


D O W N I E, Judge:

¶1             After the superior court dismissed a civil complaint against
Golden Hills Homeowners’ Association (“Golden Hills”) and related
parties (collectively, “Defendants”), this appeal ensued. For the following
reasons, we affirm.

                FACTS AND PROCEDURAL HISTORY

¶2            The January 2014 complaint filed in this matter alleges that
Shannon Chaboudy, acting on behalf of an entity known as You’ve Got
Better Things to Do (“YGBTTD”), entered into a contract with Golden
Hills to provide “web hosting and management services.”1 According to
the complaint, Anthony Camboni “contracted to provide services to
[YGBTTD] and/or Plaintiff Chaboudy.”          Chaboudy, Camboni, and
YGBTTD (collectively, “Plaintiffs”) alleged numerous claims arising out of
the contractual relationship with Golden Hills. Chaboudy signed the
complaint on behalf of YGBTTD.

¶3            Some of the defendants moved to dismiss, alleging
deficiencies in service of process and arguing YGBTTD could only appear
through counsel. Plaintiffs thereafter filed a “Motion for Opportunity to
Retain Professional Counsel,” acknowledging the need for YGBTTD to
retain an attorney. The superior court denied the motion to dismiss
without prejudice and extended the deadline for service of process to
September 30, 2014, noting:

      By September 30, 2014, this case will be over 8 months old
      and Plaintiffs will have had a full and fair opportunity to (1)
      retain an attorney and (2) accomplish service on Defendants.



1     The complaint alleges that Chaboudy is the registered agent for
“You’ve Got Better Things to Do!, Inc.”



                                    2
                 CAMBONI et al. v. GOLDEN HILLS et al.
                       Decision of the Court

       Under the circumstances, the Court makes note of the
       following:

             It is quite unlikely that the deadline for service in this
              case will be further extended.

             Time is clearly of the essence regarding efforts by
              Plaintiffs to retain counsel. The Court does not expect
              that it will further delay the progression of this case to
              allow Plaintiffs more time to retain counsel.

¶4           On September 11, 2014, Camboni — who is not a licensed
attorney — filed a notice of appearance on behalf of all three plaintiffs.
That same day, Plaintiffs filed an amended complaint signed by Camboni
and Chaboudy.

¶5            Defendants moved to dismiss the amended complaint
because it was not filed in compliance with Arizona Rule of Civil
Procedure (“Rule”) 15 and because Camboni could not represent anyone
other than himself. See Hunt Inv. Co. v. Eliot, 154 Ariz. 357, 362 (App. 1987)
(non-licensed attorney cannot represent other parties).              Camboni
requested an extension of time for Plaintiffs to respond. The court granted
Plaintiffs additional time, but admonished that:

       A NON-LAWYER MAY REPRESENT ONLY HIMSELF

       ....

       A party may be represented in Court only by himself or
       herself or by an attorney authorized to practice law in
       Arizona. For example, Plaintiff Camboni may not represent
       any other Plaintiffs in this case. For example, Plaintiff
       Camboni may not represent Plaintiff Shannon Chaboudy.
       For example, Plaintiff Camboni may not make arguments,
       file pleadings, or appear in court on behalf of any Plaintiff
       other than himself.

       A pleading purportedly filed on behalf of a party has no
       legal significance unless it is signed by that party or by an
       attorney authorized to practice law in Arizona. For example,
       a pleading purportedly filed on behalf of Plaintiff Chaboudy
       but not signed by Plaintiff Chaboudy would be subject to
       being stricken from the record.



                                      3
                CAMBONI et al. v. GOLDEN HILLS et al.
                      Decision of the Court

Notwithstanding this specific admonition, Camboni, “representing
Plaintiffs,” filed responses to Defendants’ motions.

¶6           The superior court struck the amended complaint as
improper under Rule 15. The court also dismissed all of YGBTTD’s claims
because the corporate entity was not represented by counsel. The court
directed Defendants to file an answer or other responsive pleading to the
original complaint by December 11.

¶7             Defendants filed a motion to dismiss on December 11,
asserting insufficient and untimely service of process under Rule 4 and
failure to state a claim upon which relief may be granted pursuant to Rule
12(b)(6). On December 19, a “Motion for Enlargement” was filed on
behalf of “Plaintiffs,” signed only by Camboni. Camboni asserted in that
filing that he was busy challenging the election of the Arizona Attorney
General and “ha[d] been unable to read, or respond to Defendants’
filings.” Camboni requested an additional 90 days to respond to
Defendants’ filings, “whatever they may be.”

¶8            In January 2015, the superior court struck the motion for
enlargement of time as to Chaboudy and YGBTTD and denied it as to
Camboni. Defendants lodged a proposed judgment and served a copy on
Plaintiffs. On February 23, 2015, the court entered a signed order granting
Defendants’ motion to dismiss and entering final judgment pursuant to
Rule 54(c).

¶9           A notice of appeal was filed on March 4, 2015, signed by
Camboni and Chaboudy, stating that “Plaintiffs” appealed from the
February 23 judgment. This Court issued an order noting that Chaboudy
had signed the notice of appeal on behalf of YGBTTD, and stating:

      IT IS FURTHER ORDERED that if You’ve Got Better Things
      to Do, Inc., intends to pursue this appeal, it must file a notice
      of appeal, through a licensed attorney, on or before July 15,
      2015. If You’ve Got Better Things to Do, Inc., fails to file a
      notice of appeal through a licensed attorney by July 15, 2015,
      You’ve Got Better Things to Do, Inc. will be dismissed from
      this appeal.

At Camboni’s request, this Court later extended the deadline for YGBTTD
to appear through counsel to August 14, 2015. When YGBTTD failed to
do so, it was dismissed as a party to this appeal and removed from the
caption. Camboni filed an opening brief, signing it on behalf of himself,
Chaboudy, and YGBTTD. But YGBTTD had already been dismissed, and


                                     4
                CAMBONI et al. v. GOLDEN HILLS et al.
                      Decision of the Court

Camboni may not represent Chaboudy. See Eliot, 154 Ariz. at 362.
Chaboudy neither filed an opening brief nor joined in Camboni’s brief.
Under these circumstances, Camboni is the only appellant properly before
this Court.

                              DISCUSSION

¶10           Camboni’s opening brief fails to comply with the Arizona
Rules of Civil Appellate Procedure (“ARCAP”). It does not include a
statement of facts “with appropriate references to the record.” ARCAP
13(a)(5). Indeed, the opening brief includes no record citations at all.
Additionally, the brief appears largely focused on attacking the system of
regulating the practice of law in Arizona — most particularly the well-
established tenet that non-attorneys may not represent other parties in
court. But only Chaboudy and YGBTTD would be aggrieved by
application of this law, and neither is before this Court for the reasons
explained supra. At all relevant times, Camboni has been permitted to
represent himself.

¶11           Aside from a few unsupported assertions that the superior
court erred by granting Defendants’ motion to dismiss, the opening brief
sets forth no cognizable legal argument.           It is not this Court’s
responsibility to develop a litigant’s argument. Ace Auto. Prods., Inc. v.
Van Duyne, 156 Ariz. 140, 143 (App. 1987). A party must present
significant arguments, set forth his or her position on the issues raised,
and include citations to relevant authorities, statutes, and portions of the
record. See ARCAP 13(a)(6), (a)(7)(A), (b)(1); see also Higgins v. Higgins,
194 Ariz. 266, 270, ¶ 12 (App. 1999) (pro se litigant is held to the same
standard as an attorney). The failure to present an argument in this
manner usually constitutes abandonment and waiver of issues improperly
raised. State v. Moody, 208 Ariz. 424, 452 n.9, ¶ 101 (2004); see also State
Farm Mut. Auto. Ins. Co. v. Novak, 167 Ariz. 363, 370 (App. 1990) (refusing
to consider arguments raised in opening brief that failed to comply with
ARCAP requirements).

¶12           Finally, Camboni is appealing from the grant of a motion to
dismiss that he did not respond to in the superior court. See Rule 7.1 (If a
party does not file a response in opposition to a motion, “such non-
compliance may be deemed a consent to the denial or granting of the
motion.”). To the extent Camboni is challenging the denial of his request
for an additional 90 days to respond to the motion, he has shown no abuse
of discretion. It was reasonable for the court to conclude that Camboni
failed to establish good cause for the requested extension of time “to


                                     5
                CAMBONI et al. v. GOLDEN HILLS et al.
                      Decision of the Court

respond to Defendants’ filings, whatever they may be.”             This is
particularly true given the court’s previous extensions of time and its
detailed recitations of what Plaintiffs could and could not do in pressing
their claims — admonitions Camboni repeatedly ignored.

                              CONCLUSION

¶13           We affirm the judgment of the superior court. Defendants
request an award of attorneys’ fees pursuant to ARCAP 25, which
authorizes the imposition of sanctions against a party for filing a frivolous
appeal. Camboni has not complied with ARCAP, has not raised
meritorious legal arguments, and has caused unnecessary motion practice
— all of which has needlessly consumed the time of opposing counsel and
the court. In the exercise of our discretion, we will award Defendants a
reasonable sum of attorneys’ fees pursuant to ARCAP 25 upon receipt of
an appropriate fee application. As the successful parties on appeal,
Defendants are also entitled to recover their taxable costs on appeal upon
compliance with ARCAP 21.




                          AMY M. WOOD • Clerk of the Court
                          FILED: AA




                                        6